Citation Nr: 1144538	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  04-44 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals of a total left knee replacement from March 1, 2004, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to April 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In May 2007, the Board issued a decision in which it adjudicated the issue of whether an increased rating for the Veteran's left knee disability was warranted.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In December 2007, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded the matter to the Board for compliance with the terms of the joint motion.  

In April 2008, the Board remanded the matter to the RO via the Appeals Management Center (AMC) for additional development.  The matter was returned to the Board and in April 2010, the Board again remanded this matter for additional development.  That development was completed and the matter has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Residuals of a total left knee replacement include moderate lateral instability of the Veteran's left knee since March 1, 2004.  

2.  The Veteran has severe pain and weakness of the left knee.  

3.  Residuals of a total left knee replacement render the Veteran unable to secure and follow a substantially gainful occupation.  

3.  A disability rating of 60 percent or higher has been in effect for residuals of a total left knee replacement during the course of the Veteran's claim and appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent disability rating have been met for moderate lateral instability of the Veteran's left knee since March 1, 2004.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a Diagnostic Code 5257 (2011).  

2.  The maximum schedular rating based on average impairment due to all manifestations other than instability has been in effect for residuals of a left knee replacement during the course of the claim and appeal.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a Diagnostic Code 5055, 5256, 5260, 5261, 5262 (2011).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.1, 4.16(a), 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2003, October 2008, and April 2010.  The initial letter informed the Veteran that VA would assist him in obtaining evidence to substantiate his claim but provided little else in the way of notice.  The October 2008 letter provided the Veteran with adequate notice as to the evidence needed to substantiate his claim for higher compensation and informed him of his and VA's duties in obtaining evidence.  The April 2010 letter provided additional adequate notice.  

The duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO so there is a timing defect in the notice.  That defect was cured by the October 2008 and April 2010 letters, coupled with affording the Veteran a meaningful opportunity to participate in the processing of his claim after those letters were sent and subsequent readjudications of his claim by the RO, most recently in the July 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Either by way of the Veteran's own submissions or with VA's assistance, all identified available private treatment records have been associated with the claims file.  VA afforded the Veteran examinations in September 2004, November 2005, and May 2009.  These examinations each described the Veteran's left knee disability in detail, took into account his past medical history, and provided explanations, when called for, that the Board can consider and weigh together with other evidence.  The examinations are therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Now the Board turns to explaining compliance with the April 2010 remand from the Board.  In that remand, the Board directed the RO/AMC to provide the Veteran with additional VCAA notice, including advising him that employment records, to include statements from current and former supervisors and co-workers, and verification of sick leave taken and reasons therefore, would be relevant with respect to whether an extraschedular rating is warranted.  This was accomplished in the letter the AMC sent to the Veteran in April 2010.  Although there is no mention of sick leave records, the notice to provide statements from employers regarding how his condition affected his ability to work and the notice to provide "any other evidence showing the extent of your disability or exceptional circumstances relating to it" was broad enough to encompass those particulars.  

In that remand, the Board also directed the RO/AMC to obtain all pertinent VA treatment records not already on file, including records of outpatient treatment at the VA Medical Center in Loma Linda, California since March 2006.  Records of treatment at the Loma Linda facility after March 2006 are associated with the claims file as are later records from the VA Central California Health Care System (HCS).  In the April 2010 letter, the AOJ indicated that it had received the Loma Linda records.  That remand directive was therefore accomplished.  

The Board also directed the RO/AMC to obtain a specific opinion from the examiner who examined the Veteran in May 2009 as to whether his service-connected left knee disability was productive of marked interference with employment.  An October 2010 addendum provided this opinion.  

Finally, the Board directed that the RO/AMC readjudicate the issue on appeal and, if warranted, refer the matter for extraschedular consideration.  The RO readjudicated the issue on appeal in a June 2011 rating decision and a July 2011 supplemental statement of the case, and, by its actions, determined that referral for extraschedular consideration was not warranted.  

Based on the RO/AMC's actions, the Board finds that there has been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial, not absolute, compliance with remand directives is required).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits of the increased rating claim

II.A.  Procedural background

The record reflects that service connection for residuals of a medial meniscectomy of the left knee with degenerative arthritis was established by RO action in June 1964.  At that time, a 10 percent rating was assigned under Diagnostic Code 5259.  That 10 percent rating was increased to 30 percent, effective from February 2000, when a separate rating for a left meniscal tear with anterior cruciate ligament laxity and surgical scar was assigned under Diagnostic Code 7805-5257 from February 2000.  

In January 2003, the Veteran filed a claim for VA benefits in connection with a total left knee replacement performed on January 14, 2003.  In a July 2003 rating decision the RO adjudicated that claim, and this appeal followed.  By its July 2003 action, the RO recharacterized the entirety of the Veteran's service-connected disability as residuals of a total left knee replacement, with assignment of a 100 percent schedular evaluation under Diagnostic Code 5055 from January 14, 2003, to February 29, 2004, and a 30 percent schedular evaluation from March 1, 2004.  In his February 2004 notice of disagreement, the Veteran disagreed with the assignment of less than a 100 percent rating for the period from March 1, 2004, forward.  

By its May 2007 decision, the Board assigned a 60 percent evaluation for residuals of a total left knee replacement for the period from March 1, 2004, to November 10, 2005 and denied the appeal as to a rating higher than 30 percent from November 10, 2005 forward.  In a June 2011 rating decision, the AMC assigned a 60 percent rating effective from March 2004, forward, under Diagnostic Code 5055.  


II.B.  Factual background

A March 2004 Qualified Medical Re-Evaluation Report is the earliest evidence of record relevant to the issue before the Board.  In that report, Dr. "M.C.L." indicated that the Veteran experienced hyperextension and swelling of the left knee as well as numbness.  At that time the Veteran displayed extension of the left knee to 175 degrees and flexion to 130 degrees, both of which fell only 5 degrees short of an estimated normal range of motion.  Dr. M.C.L. observed a well-healed surgical incision over the left knee, with synovial swelling and slight increase in warmth.  The Veteran had decreased sensation along the anterior aspect of the left knee, with a decreased range of motion of the left knee and a degree of hyperextension.  X-rays were not obtained at this time, but based on the available data and medical record, Dr. M.C.L. diagnosed the Veteran with left knee status post-total joint replacement. 

In a May 2004 private medical report, Dr. "A.G.Y." noted the Veteran's report of left knee instability and that in January 2003 the Veteran had a total left knee replacement.  The Veteran reported that he did not have pain, could walk up stairs, had occasional swelling and buckling sensation, but could walk comfortably for less than two blocks.  Physical therapy had not eliminated the Veteran's symptoms.  

Physical examination disclosed that the Veteran had a back kneed gait on the left side with apprehension when walking.  The left knee had a well-healed incision and range of motion of 10 plus to 140 degrees.  There was laxity globally in flexion and extension with mid-range laxity as well - both anterior-posterior and varus /valgus.  There was no tenderness and he was neurovascularly intact distally.  Radiographs revealed what appeared to be a cruciate, and the implants appeared well fixed.  Based on these data, Dr. A.G.Y. noted that the Veteran had global instability of the left knee and suggested revision left knee replacement surgery. 

A September 2004 private radiology report indicates that the Veteran had undergone a total left knee replacement.  The tibia and femoral components were intact and normal in position.  No periprosthetic lesions or lucency were seen and the patella was normal in position and intact.  The radiologist observed minimal hypertrophic bone formation inferior to the patella.  He assessed the Veteran as having had a total left knee replacement with no definite abnormalities.

In September 2004, the Veteran underwent a compensation and pension (C&P) examination through QTC Medical Services.  The examiner noted the Veteran's surgical history of a total left knee replacement in January 2003.  He indicated that the Veteran complained of having continual significant instability of the knee, but reported that pain was not the major problem.  The Veteran also reported that at full extension of the knee, either while standing or walking, he frequently experienced hyperextension leading to falls.  This circumstance caused him to use a cane.  After his 2003 surgery the Veteran participated in extensive physical therapy, but the hyperextension continued.  The Veteran reported having frequent numbness around the left knee, and he indicated that a doctor had prescribed him bed rest for a prolonged period after the 2003 surgery.  The physician noted significant functional impairment because of limitations even with standing. 

A physical examination revealed that the Veteran had abnormal posture as he stood with the left knee slightly flexed and the left pelvis slightly lower than the right.  He had a slightly abnormal and unsteady gait.  As for the left knee, the examiner noted no tenderness, but observed that the Veteran had limited range of motion due to pain, but not due to fatigue, weakness, lack of endurance or incoordination.  He had extension to zero degrees without pain and flexion to 130 degrees with pain at 130 degrees.  There was no ankylosis.  

There was a well-healed surgical scar measuring 27 centimeters over the anterior aspect of his left knee.  It was described as disfiguring, slightly hypopigmented less than six square inches and flat without tenderness, tissue loss, ulcerations, keloid formation, abnormal texture, instability, adherence, or limitation of motion.  There was no left knee crepitus or effusion.  

Based on these findings, the examiner diagnosed the Veteran with total left knee replacement, with no definite abnormalities.  He noted the Veteran's main symptom was instability of the left knee with frequent hyperextension leading to falls with standing or walking.  The Veteran had a well-healed surgical scar over the anterior aspect of the left knee without tenderness, but he had slightly decreased flexion because of pain.  The Veteran also had an abnormal posture and slightly unsteady gait when ambulating without a cane.  With respect to functional limitations, the Veteran had significant restrictions with lifting, carrying and weight, standing, walking, climbing, kneeling and stooping.  

In a March 2005 medical evaluation Dr. M.C.L. noted the Veteran's complaints of left knee pain that increased with range of motion and prolonged ambulation.  The Veteran indicated that he currently did not work.  

After a review of the Veteran's medical reports and a summation of these documents, Dr. M.C.L. conducted a physical examination of the left knee.  He observed that the Veteran limped, favoring the left leg, and wore a left knee brace.  The Veteran displayed extension of the left knee to 175 degrees and flexion to 120 degrees, with a normal range estimated as 180 degrees and 135 degrees, respectively.  Dr. M.C.L. detected well-healed scars over the left knee.  He also noted that there was tenderness to palpation over the medial aspect of the knee.  The Veteran also had synovial swelling and decreased range of motion.  He exhibited knee instability upon stress testing, but bilaterally there was no soft-tissue swelling, hematoma, effusion, patellar laxity, popliteal tenderness or fullness.  He had equal bilateral thigh and calf circumferences, deep tendon reflexes, and motor strength.  Dr. M.C.L. found no evidence of neurological deficits, radiculopathy or muscle atrophy.  He again took no X-rays, but diagnosed the Veteran with left knee, status post-total joint replacement with instability. 

In November 2005, the Veteran underwent another C&P examination through QTC Medical Services.  The examiner noted the 2003 surgery and that postoperatively, the Veteran had developed left knee instability, especially with hyperextension, which caused falls during 2004.  Since that time, the Veteran had worn an orthopedic knee brace, which operated to limit his extension to 10 degrees.  The Veteran indicated that he had significant alleviation of the knee instability with the brace.  He also used a cane.  The Veteran reported experiencing soreness and pain in the left knee, but took Motrin for these symptoms as needed.  He indicated that he could not perform high-impact activities, such as running, prolonged walking or standing and frequent kneeling, squatting, and climbing stairs.  The Veteran was currently not employed.  

Physical examination revealed that the Veteran had an abnormal posture and ambulated with a limping gait.  Inspection of the skin revealed a well-healed scar, measuring 22 centimeters over the left mid-knee.  A similar scar measuring 4.5 centimeters appeared over the medial aspect of the left knee.  These scars were without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid, hyperpigmentation, abnormal texture or limitation of motion.  An examination of the left knee joint disclosed no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, or instability.  The Veteran had left knee joint range of motion as follows:  Active flexion within normal limits to 140 degrees without pain and active extension within normal limits at zero degrees without pain.  The artificial left knee could be hyperextended 10 degrees past zero degrees, and the range of motion was limited by fatigue and lack of endurance, but not by pain, weakness or incoordination following repetitive use.  The lack of endurance had a major impact on the Veteran's functioning.  There was no evidence of recurrent subluxation, locking pain, joint effusion, or crepitus.  The examiner also stated that "[w]ithout resorting to mere speculation, the additional limitation in degree cannot be determined."  

X-rays of the left knee showed a total knee replacement with a very narrow tibiofemoral joint space.  The Veteran had calcification in the quadriceps tendinous and inferior patellar ligaments.  Based on these findings, she diagnosed the Veteran with status post left knee replacement with instability and frequent hyperextension, requiring braces.  She noted that the Veteran had no evidence of significant joint deformity or synovitis involving the left knee.  The range of motion of this knee joint was intact but the Veteran could slightly hyperextend the artificial left knee beyond normal range.  

In May 2009, the Veteran again underwent a VA C&P examination of his left knee.  His chief complaint regarding his left knee was pain, which he described as constant in nature, sharp and throbbing, with give way, weakness, and stiffness.  On a scale of 1 to 10, the Veteran rated the pain as 5 while at rest, but after repetitive use as 5 to 7 as well as fatigue, weakness, and lack of endurance.  He reported that standing, bending, stooping, kneeling, crawling, squatting, and walking can cause flare ups of pain, the flare-up being mild in degree and lasting for several hours.  He reported that flare ups occurred on a weekly basis and that sitting helped reduce the pain.  He reported that he could walk approximately 100 feet, or for five minutes, before a flare up of pain.  He reported using a cane for ambulation.  

In a section for present medical history, the examiner explained that the Veteran has done well since a left total knee replacement 5 years earlier, but did have hyperextension for about six months following the surgery.  The examiner reported that the Veteran was subsequently diagnosed with stage four lung cancer and his ambulation and gait had been very limited as had his mobility and activities.  The examiner reported in this section that there was no swelling but there was wobbliness in the left knee, that he had limitations in activities of daily living, is mainly sedentary, and ambulates without a cane or brace but could only walk approximately 100 feet before he has to stop.  Additionally, the examiner documented in this section the Veteran' report that he has no severe pain and that he has generalized weakness.  He also reported that the Veteran was presently retired and unable to engage in any recreational activities.  

As to present occupational stats, the examiner reported that the Veteran was presently disabled due to his left total knee replacement and lung cancer.  

In a section for functional affects of the injury, it is listed that his "condition"  affects his activities of daily living such as dressing, bathing, and anything that requires too much physical exertion.  Also listed is that his prior occupation as an aircraft mechanic was impacted, that his recreational activities were greatly impacted, and that his driving ability was impacted; and that he did not drive at all.  

Physical examination of the Veteran's knee revealed no warmth, synovial swelling, effusion, popliteal swelling, tenderness, ligament instability, or rotary instability.  Compression test, drawer test and McMurray's sign were negative.  

With three repetitions of active, passive and repetitive motion movements, left knee flexion was to 120 degrees with increased pain, fatigue, weakness, lack of endurance, and incoordination and extension was to zero degrees without any notation of pain, fatigue, weakness, lack of endurance or loss of coordination.  He was able to ambulate independently without use of a cane or other assistive devices.  Muscle strength was generally weak at 4 out of 5.  

In a summary, the examiner stated that the Veteran has been limited by his knee problems and after the replacement five years ago he had a tendency to hyperextend the left knee.  He also stated that the Veteran continues to have some wobbliness in a lateral position but otherwise has been independently able to ambulate without a cane or knee brace. He has no pain or swelling.  He does have mainly severe weakness and instability and lack of endurance.  

The examiner also stated that after three repetitions of movement there was no additional loss of left knee extension but there was increased pain, fatigue, weakness, lack of endurance and incoordination, with pain the most significant factor.  

In that report, the examiner noted the Veteran's report that he his last day of work was in 2005.   The examiner also stated that as to the Veteran's occupational status he is permanently disabled due to his left total knee replacement and lung cancer.  

An October 2010 addendum to a May 2009 medical examination includes the opinion by the examiner who conducted the May 2009 examination that it is at least as likely as not that the Veteran's left knee disability was productive of marked interference with employment.  The examiner also stated that findings from clinical examination include manifestations of the Veteran's service connected left knee disability that "would place himself and others at risk in an employment situation."  He explained that the Veteran "would have extreme difficulty with prolonged sitting, standing, walking, kneeling, squatting and lifting causing flare-ups which would increase his pain, weakness and lack of coordination."  Finally he stated that he was in agreement with Dr. "S" that the Veteran's hypertension and diabetes showed no gross manifestations or complications.  

Associated with the claims file at the time when the Board reviewed this case was a C&P examination report of a different veteran, i.e., not the appellant in this case.  The report did not refer to any knee disability.  The Board has removed that report so that it can be associated with the proper claims file.  The Dr. S. referred to in the October 2010 addendum was the physician that examined this other veteran and signed that veteran's C&P examination report.  


II.B.  Rating criteria 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, for one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  Id.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more, warrants a 60 percent disability rating; ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating, and ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259   (1992). 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5260, a noncompensable (zero percent) rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 , functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 , factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207  -08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85   (1997).  Once the maximum schedular rating available limitation of motion for a given joint, operation of § 4.40 and § 4.45 does not give rise to a higher schedular rating.  Id.  

There are numerous references to scars of the Veteran's left knee that are related to his service connected disability.  The Board therefore here lists the rating criteria for evaluating scars.  During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Generally, where the rating assigned is on appeal and the rating criteria have been amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

Prior to October 23, 2008, scars of other than the head, face, or neck that are deep or that cause limited motion were rated 10 percent disabling if involving an area or areas exceeding 6 square inches (39 sq. cm.); 20 percent disabling if involving an area or areas exceeding 12 square inches (77 sq. cm.); 30 percent disabling if involving an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent disabling if involving an area or areas exceeding 144 square inches (929 sq.cm.). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  Note (2) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Id.  Note (a) provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  

Prior to October 23, 2008, superficial scars of other than the head, face or neck, which did not cause limited motion, and which covered an area or areas of 929 square centimeters (sq. cm.) or greater were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  A superficial scar was defined as one not associated with underlying soft tissue damage.  Id. at Note (2).  

Prior to October 23, 2008, superficial unstable scars were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  An unstable scar was defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  

Prior to October 23, 2008, superficial scars which were painful on examination were assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  

Prior to October 23, 2008, the rater was directed to rate other scars on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  

Effective October 23, 2008, deep nonlinear scars of other than the head, face, or neck are rated 10 percent disabling if involving an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); 20 percent disabling if involving an area or areas at least 12 square inches (77 sq. cm.) but less than 72 square inches (456 sq. cm.); 30 percent disabling if involving an area or areas at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and 40 percent disabling if involving an area or areas of 144 square inches (929 sq.cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (1).  

Note (2) was added under Diagnostic Code 7801, providing that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).

Effective October 23, 2008, scars of other than the head face or neck that are superficial and nonlinear and encompass areas of 929 sq. cm. or greater are assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).  

Effective October 23, 2008, Diagnostic Code 7803 was removed from the schedule and the criteria previously found under that code was incorporated into the revised Diagnostic Code 7804.

Effective October 23, 2008, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118 (2009).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7803, when applicable.  Id. at Note (3).  

Effective October 23, 2008, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010)

A total rating (100 percent) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2011).  

If certain elements are met, a disability may be assigning a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Although, the Veterans Court referred to the three "steps" in Thun, in a later decision, the Veterans Court made it clear that the steps are indeed elements.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 ( stating "[t]o the extent that the use of the term "steps" as it is used in Thun is misleading . . . we clarify that the steps are, in fact, elements that must be established before an extraschedular rating and be awarded that that they are reviewable by the Board").  


II.C. Analysis

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  So long as the Board provides an adequate reason or basis for doing so, it does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The overall issue in this case is whether a rating higher than 60 percent is warranted for any period of time from March 1, 2004, forward.  That is because the Veteran, in the February 2004 notice of disagreement, disagreed with the assignment of less than a 100 percent rating for that period.  The first question is whether a schedular evaluation in excess of 60 percent is warranted under Diagnostic Code 5055 or an alternate diagnostic code  This includes not only whether a single rating higher than 60 percent is warranted but also whether an additional rating is warranted to account for manifestations not contemplated by the existing 60 percent rating.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (separate and distinct manifestation of a disability may be assigned separate ratings).  

As indicated by the rating criteria cited above, a 100 percent evaluation under Diagnostic Code 5055 requires surgical treatment involving total knee replacement and applies only for the one year period following such treatment.  Here, the Veteran underwent that procedure in January 2003 and a 100 percent rating was assigned from the date of surgery through February 29, 2004.  There is no allegation or showing that any additional knee replacement was undertaken subsequent to the January 2003 procedure.  

As far as a schedular rating under the criteria found at 38 C.F.R. § 4.71a, the evidence shows that the Veteran's left knee disability does not approximate a higher rating for his pain or weakness, to include fatigue, but does warrant an additional rating for instability.  

Diagnostic Code 5055 refers to chronic residuals consisting of painful motion or weakness.  While that criteria does necessarily encompass any other description of disability resulting from painful motion and weakness, reasonably including fatigue and any incoordination due to weakness or pain, it does not encompass instability, a manifestation that could exist without pain or weakness.  Therefore, a rating under Diagnostic Code 5055 does not preclude a separate additional rating under Diagnostic Code 5257 for instability.  

With regard to manifestations other than instability, the 60 percent rating under Diagnostic Code 5055 contemplates all of his symptoms.  Those symptoms are pain and weakness.  The criteria specifically refers to severe pain and weakness as the criteria for a 60 percent rating.  The criteria for a 100 percent rating under that diagnostic code is time based; it is not based on the stated severity of any specific symptoms.  In other words, the highest rating available under Diagnostic Code 5055 for any time after the one year period following the knee replacement, is the 60 percent already assigned.  

The language of the criteria found in Diagnostic Code 5055 indicates to the Board that separate ratings under Diagnostic Code 5260 or 5261 are not for application.  In that regard, the 30 percent rating criteria refers to assigning ratings either under Diagnostic Code 5055 or under Diagnostic Codes 5256, 5261, or 5262.  Thus assigning a separate rating under those Diagnostic Codes would amount to pyramiding, which is impermissible.  38 C.F.R. § 4.14.  Moreover, the Veteran is being compensated for pain and weakness and the measured ranges of motion, even taking into consideration his pain and weakness do not approximate the criteria for even a compensable rating under Diagnostic Code 5260 or 5261. He has never been found to have malunion or nonunion of the fibula or tibia so his disability does not approximate any rating under Diagnostic Code 5262.  He has never been found to have ankylosis of the left knee so his disability does not approximate any rating under Diagnostic Code 5256.  

The Board finds that a 20 percent rating, for moderate instability of the left knee, under Diagnostic Code 5257, is for application.  The Veteran's reports and physical examination findings in May 2004 and March 2005 establish that he had lateral instability of the left knee.  This was described as the primary functionally limiting manifestation, resulting in falls.  The November 2005 examiner did not find instability or subluxation.  As to the May 2009 examination, those findings are mixed.  The examiner indicated that objectively there was no instability but also concluded that the Veteran had wobbliness in a lateral position, and mainly severe weakness and instability and lack of endurance.  

Given the evidence regarding objective findings but also the most recent examiner's description that he has wobbliness in the lateral position and that one of the main manifestations of his disability is instability, and that it appears on review of all of the evidence that the Veteran has had significant functional limitation due to instability, as demonstrated by his reports of falls, the Board finds that the Veteran's left knee instability approximates the criteria for moderate lateral instability of the left knee but does not approximate the criteria for severe lateral instability of the left knee.  Hence, a 20 percent, but no higher, rating is warranted under Diagnostic Code 5257 for instability.  As required by Hart the Board has considered whether staged ratings are appropriate.  The evidence tends to show that the instability has been present during the course of the period over which he has disagreed with the rating assigned.  Hence, the Board finds that a 20 percent rating is warranted from March 1, 2004, forward.  There is no reasonable doubt to be resolved as to the question of the severity of the lateral instability of the Veteran's left knee.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At this juncture, the Board notes its awareness of 38 C.F.R. § 4.68, the "Amputation rule."  Section 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed.  Although 38 C.F.R. § 4.71a, Diagnostic Code 5162 sets 60 percent as the rating for amputation of the thigh at the middle or lower thirds - well above the knee, the Board does not find that §  4.68 operates to prohibit assignment of the separate 20 percent rating for instability.  Section 4.68 addresses only limitations as to a combined rating, not whether assignment of a separate rating is warranted.  To find otherwise would be potentially prejudicial to the Veteran.  For example, if at some time in the future the pain and weakness of his left knee lessened and his rating was reduced, he could potentially benefit from the additional rating for instability.  

There are numerous findings as to the scars of his left knee.  Those scars have never been found to be deep, painful, or unstable.  A description that the scar or scars are disfiguring does not meet the criteria for a compensable rating given that the location of the scars is other than of the head, face or neck.  Because the scars have never been found to be deep a rating the scars do not approximate the criteria for a rating under either version of Diagnostic Code 7801.  Because the scars have never been found to encompass an area approaching 929 sq. cm, the scars do not approximate a rating under either version of Diagnostic Codes 7802.  Because the scars have never been found to be painful, unstable, or to limit function, the scars do not approximate a rating under Diagnostic Code 7803, either version of Diagnostic Code 7804 or either version of Diagnostic Code 7805.  In summary, the scars of the Veteran's left knee have not approximated a compensable schedular rating for any period of time encompassed by this appeal.  

The ratings assigned at this point are based on the average impairment of the Veteran's disability.  38 C.F.R. § 4.1.  A TDIU is not based on the average impairment but rather on the individual's particular circumstance.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

A "claim" for a TDIU, whether raised explicitly by the Veteran or reasonably raised by the record, is not necessarily a separate claim, but, depending on the facts of the case, is merely part of a claim for an initial or higher rating.  Rice, 22 Vet App. at 453-54. ("When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  The Board therefore has jurisdiction over the question of whether a TDIU because the Veteran has appealed the rating assigned for his left knee disability.  

In the instant case, the statement by the examiner found in the October 2010 addendum to the May 2009 medical examination report reasonably raises the issue of whether a TDIU is warranted because the examiner stated that the manifestations of his service-connected left knee disability would place himself and others at risk in an employment situation.  Because the Veteran's left knee disability has been rated as 60 percent disabling over the course of his appeal, the percentage requirements of 38 C.F.R. § 4.16(a) are met. 

Here, the Board finds the opinion of the physician who both examined the Veteran in May 2009 and provided the addendum in October 2004 to be highly probative and assigns it great weight.  Although he stated his opinion in terms of marked interference with employment, it is clear from his explanation that it is more in keeping with an opinion that the Veteran's service-connected left knee disability renders him unable to secure and follow a substantially gainful occupation.  

In order to be granted a TDIU, the Veteran's service- connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19. 

It has been considered by the Board that the examiner stated in his May 2009 report that the Veteran was disabled due to his total left knee replacement and lung cancer.  Taking that entry together with the October 2010 addendum, the Board finds that the evidence is sufficient to show that irrespective of disability due to lung cancer, the Veteran's service connected left knee disability, alone, renders him unable to secure and follow a substantially gainful occupation.  

The Board finds no evidence that outweighs the October 2010 addendum to the May 2009 examination report.  There is no evidence that so directly addresses the impact of the Veteran's left knee disability on his ability to secure and follow a substantially gainful occupation.  It is also clear from this report, that the Veteran's service-connected left knee disability, alone, renders him unable to secure and follow a substantially gainful occupation.  For these reasons, the Board finds that the criteria for a TDIU have been met.  

As to the time period for which the TDIU is applicable, the RO must determine that in the first instance because the evidence of record does not provide enough information for the Board to determine that time period.  The May 2009 examination report notes that the Veteran last worked in 2005 but gives no more specific date.  As the RO will have to make that determination in the first instance, the Veteran will have the opportunity to appeal that decision should he disagree with it.  Therefore, the Board does not prejudice the Veteran by limiting its decision to a determination that a TDIU must be granted and the RO must determine the appropriate period for which the TDIU is granted.  

At this point the Board addresses the presence of the examination report of another veteran that was associated with the appellant's claims file.  A Dr. "S" signed that report.  That report was not relied on by the examiner who rendered the October 2010 addendum.  As is clear from that addendum, he found only that the findings of Dr. S. as to hypertension and diabetes included no gross manifestations or complications.  This shows that this other report did not have any influence, either favorable or unfavorable, on the statements found in that October 2010 addendum as to the impact of the Veteran's left knee disability on his ability to secure and follow a substantially gainful occupation.  That report also clearly had no impact on any opinion contained in the October 2010 addendum or description of the effect of the Veteran's left knee disability.  

The Board now turns to whether referral for extraschedular consideration is warranted in this case.  

On April 7, 2008, the Board remanded this matter requesting that a VA examiner express an opinion as to whether the Veteran's left knee disability was productive of marked interference with employment.  This remand conferred upon the Veteran the right to compliance with that directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner did not provide the requested opinion and the Board therefore included the same directive in its April 2010 remand.  The examiner did provide the requested opinion in an October 2010 addendum to the May 2009 C&P examination report.  

In that addendum, the examiner stated that he had reviewed his reports from May 2009 and August 2009.  He provided an opinion that "it is at least as likely as not that the Veteran's service-connected residuals of a left total knee replacement alone, area (sic) productive of a marked interference with employment."  As a rationale he provided the following:  

Clinical examination notes significant range of motion loss, muscle strength weakness with severe weakness, instability, and lack of  endurance on testing which would place himself and others at risk in an employment situation.  He would have extreme difficulty with prolonged sitting, standing, walking, kneeling, squatting and lifting causing flare-ups, which would increase his pain, weakness and lack of coordination.  

Here, the Board finds that although there is evidence favorable to the Veteran as to the second step of the Thun analysis, the first step of the Thun analysis is not resolved favorably to the Veteran, and therefore referral for extraschedular consideration is not warranted.  Of note, when the Board initially remanded for a medical professional to render an opinion as to whether the Veteran's knee disability resulted in marked interference with employment, Thun had not yet been issued and it the Board did not have the clarification provided by that case.  The Board did not at that time provide any indication that it had determined that the symptomatology or level of disability suffered by the Veteran was not contemplated by the schedular criteria.  At the time of the April 2010 remand, the Veteran already had a right to the development ordered in the earlier remand, per Stegall.  That development could have been beneficial to the Veteran if the first element of Thun was met.  There is no indication in the document issued by the Board in April 2010 that the Board determined that the first element of Thun had been satisfied favorably to the Veteran.  Rather, the Board merely chose at that point to satisfy the requirements specified in Stegall.  

At this point, therefore, the Board turns to a discussion of whether the first step of the Thun analysis is met.  The examination reports show that the Veteran's primary complaint is pain, weakness, fatigue, and some wobbliness.  As noted in the examination report, his primary complaint is pain.  His symptomatology is therefore contemplated by the schedular criteria.  In this regard, his reports of wobbliness, which the examiner has referred to as instability, are contemplated by the criteria found at Diagnostic Code 5257.  The degree of disability due to that symptom is  also contemplated by that criteria as the schedule provides for ratings for slight, moderate, and severe instability and application of that criteria to the facts of this case result in a determination that his instability is moderate.  

Pain, weakness, and fatigue are contemplated by § 4.40 and § 4.45.  In the instant case, after repetitive motion testing the Veteran was found to have a range of motion that was not limited to the point where even compensable rating would be warranted under the criteria for rating limitation of motion.  The Veteran reported at the May 2009 examination that even with repetitive use his pain increased to 7 on a scale of 1 to 10, that it was at a level of 5 when at rest, and that resting relieved the pain, and that he could walk for 100 feet or for 5 minutes before he had an increase in the pain.  Furthermore, as noted by the examiner in that May 2009 report, the Veteran stated that he does not have severe pain.  The evidence thus tends to show that the Veteran's pain, weakness and fatigue do not result in a level of disability that is beyond that contemplated by the criteria found at Diagnostic Code 5055 which includes the 60 percent rating based on severe painful motion and weakness.  

The October 2010 addendum does not provide evidence that the symptomatology or level of disability resulting from the Veteran's left knee disability is not contemplated by the schedular criteria.  The examiner referred to the clinical examination as noting significant range of motion loss, muscle strength weakness with severe weakness, instability and lack of endurance on testing which would place him and others at risk in an employment situation and that he would have extreme difficulty with prolonged sitting, standing, walking etc. which would increase his pain, weakness and lack of coordination.  Yet, the Veteran's report during the examination and the examination findings provide a different picture when taken in light of the schedular criteria.  His loss of range of motion is not significant under the rating criteria, and, indeed, is not even compensable under that criteria.  The Veteran reported that resting his knee decreases flare-ups, and reported that the flare-ups involved increased pain, only to the level of 7 on a scale of 1 to 10.  

Review of VA outpatient treatment records fail to yield any findings that the Veteran's left knee disability results in symptoms or a level of disability not contemplated by the schedular criteria.  The only reference to walking with a risk is found in November 2008 treatment notes stating that the Veteran had reported a inability to walk around due to dizziness, mention of blood pressure of 80 over 64, and a report that adjustment of medication unrelated to his knee had eliminated the dizziness.  There are reports in the 2008 treatment records that the Veteran sounded weak and had shortness of breath and in the May 2009 examination report, the examiner referred to generalized weakness and motor strength of 4 out of 5.  From these reports, the Board concludes that the Veteran's service connected left knee condition does not result in weakness not contemplated by the schedular criteria, including taking into consideration § 4.40 and § 4.45.  

Because all of the symptomatology as well as the level of disability resulting from the Veteran's service-connected left knee disability is reasonably described in the schedular rating criteria, the Board declines to remand this matter for referral for extraschedular consideration.  There is no reasonable doubt to be resolved as to that determination.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In summary, the appeal is granted as to both a separate additional 20 percent disability rating for instability of the Veteran's left knee and a TDIU due to his service-connected left knee disability.  The Board also has determined that the 

(CONTINUED ON NEXT PAGE)


preponderance of evidence of record is against granting his appeal as to any other ratings and against referral for extraschedular consideration.  There is no reasonable doubt to be resolved as to question in this case.  


ORDER

A separate additional 20 percent rating is granted for moderate instability of the Veteran's service-connected left knee, for the period from March 1, 2004, forward, subject to those provisions governing the payment of monetary benefits.  

A TDIU is granted, subject to those provisions governing the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


